990 So. 2d 1210 (2008)
SCHOOL BOARD OF OSCEOLA COUNTY, Appellant,
v.
UNIVERSAL EDUCATION SERVICES, INC., d/b/a Osceola Universal Schools, Appellee.
No. 5D07-1217.
District Court of Appeal of Florida, Fifth District.
September 19, 2008.
Usher Larry Brown, Suzanne D'Agresta, and Erin J. O'Leary of Brown, Garganese, Weiss & D'Agresta, P.A., Orlando, for Appellant.
Blake Delaney and Jon T. Gatto of Buchanan Ingersoll & Rooney, PC, Tampa, for Appellee.
COHEN, J.
The School Board of Osceola County challenges the State Board of Education's final order reversing its denial of Universal Education Services' charter school application. Because Universal failed to timely appeal the School Board's denial of its charter school application, the State Board lacked jurisdiction.
Universal unsuccessfully sought approval of its charter school application from *1211 the Osceola County School Board. After the School Board denied Universal's application at a public meeting Universal's principals attended, it mailed a written statement articulating the denial to the applicant. Section 1002.33(6)(c), Florida Statutes (2006), specifies that a charter applicant may appeal any denial or failure to act on an application no later than 30 calendar days after receipt of the School Board's decision. Universal filed its appeal at least four days, if not eighteen days, after the thirty-day period expired.[1]
Because we reverse on jurisdictional grounds, we do not address the other issues the School Board raised. We note in passing, however, that there was substantial, competent evidence to support the School Board's decision to deny Universal's charter school application.
REVERSED.
LAWSON, J., and HUDSON, M.W., Associate Judge, concur.
NOTES
[1]  The School Board mailed its written decision to the applicant by regular and certified U.S. Mail. On November 9, 2006, pursuant to the applicant's request, the School Board faxed a copy of its written decision to the applicant. Despite personal knowledge of the decision on October 24, 2006, and receipt of a faxed copy of the decision on November 9th, Universal's principal did not check the post office box and accept the certified mail until November 17, 2006. The applicant filed its appeal on December 15, 2006.